In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated February 29, 1968, which denied the application without a hearing. Order affirmed. We find no merit to the claim that an issue of voluntariness is raised as to a statement made by defendant so as to warrant a hearing on the voluntariness of the statement. In any event, even if the statement had been involuntary, its use in trial to impeach the testimony of defendant was permissible (People v. Kulis, 18 N Y 2d 318; People v. Harris, 25 N Y 2d 175). Christ, P. J., Rabin, Munder and Martuscello, JJ., concur.